Citation Nr: 0502041	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for residuals of a 
right ear injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  
INTRODUCTION

The veteran served on active duty from August 1943 to January 
1944 however he had less than 90 days of service because of 
time lost. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2001, when the appeal was first before the Board, 
the Board remanded the matter to afford the veteran the 
opportunity for a hearing, which was held in September 2002 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the record. 

In December 2003, the Board again remanded the matter for 
further procedural and evidentiary development, which has now 
been completed. 

In January 2005, the veteran's motion to advance the case on 
the Board's docket was granted.

The issue of service connection for a right ear injury is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C. 

FINDINGS OF FACT

1.  In a November 1984 rating decision, the RO denied service 
connection for right ear hearing loss; after the veteran was 
notified of the decision and of his procedural and appellate 
rights, he did not file a notice of disagreement and the 
rating decision became final.

2.  The evidence presented since the November 1984 decision 
does not bear directly on the matter under consideration, or 
it is cumulative and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The rating decision in November 1984 by the RO, denying 
service connection for right ear hearing loss, is final.  38 
U.S.C. § 4005 (1984) (currently codified with revisions at 38 
U.S.C.A. § 7105(c)); 38 C.F.R. § 3.104(a) (1984).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for right ear hearing 
loss and the claim is not reopened.  38 U.S.C.A.§§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision by the RO occurred 
in November 1999 before the enactment of the VCAA in November 
2000.  The RO subsequently notified the veteran of the VCAA 
by letters in June 2001, January 2002, and April 2004, and by 
the supplemental statement of the case, dated in January 
2002. 

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

As for the content of the notice, the RO notified the veteran 
that in order to reopen the claim he needed to submit new and 
material evidence, relating current hearing loss to service.  
The RO notified the veteran that VA would obtain VA records 
and records of other Federal agencies, and that he could 
authorize VA to obtain other non-Federal records on his 
behalf or submit the records himself.  He was given either 30 
or 60 days to respond.  He was also notified to submit any 
evidence in his possession that would support his claim, 
complying with 38 C.F.R. § 3.159.  

The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As for the 30 or 60 days for a response, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Summary of the Evidence Previously Considered and of the 
Procedural History

The veteran filed his initial claim of service connection for 
right ear hearing loss in August 1984.  In his application, 
he reported that he was treated for hearing loss in service 
in 1943 and after service in 1983 and 1984.  

In October 1984, the Federal custodian of service records, 
including service medical records, reported that there were 
no medical records on file and that the records were probably 
destroyed in a fire at the Federal facility in 1973.   

Private medical records, covering the period from May to 
October 1980, disclose that in May 1980 the veteran 
complained of tinnitus in the right ear with hearing 
disturbance. 

In a November 1984 rating decision, the RO denied service 
connection for right ear hearing loss on grounds that right 
ear hearing loss was first shown in 1980, many years after 
service, and hearing loss was unrelated to service. 

In a letter, dated in December 1984, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by filing a notice 
of disagreement within one year from the date of the letter.  
The veteran did not file a notice of disagreement with the 
November 1984 rating decision and by operation of law, the 
rating decision became final. 

In May 1999, the veteran filed the current application to 
reopen the claim of service connection for right ear hearing 
loss.

Current Claim 

To reopen a claim that has been previously denied, new and 
material evidence must be presented.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

While there has been an amendment to 38 C.F.R. § 3.156(a) 
during the pendency of the appeal, the amended version 
applies to claims filed on or after August 29, 2001. As the 
veteran's claim was filed prior to that date, the pre-amended 
version applies and it is that version that is cited above.

Analysis

The additional evidence presented consists of the following.

Item (1) are copies of the private medical records, dated 
from May to October 1980.  This evidence is not new and 
material as it has been previously considered by the RO in 
the November 1984 rating decision. 

Item (2) consists of private medical records, dated from 1993 
to 1995, documenting right ear hearing loss by audiometric 
testing.  While the evidence has not been previously 
considered, it is not new and material evidence because it is 
cumulative of evidence previously considered by the RO in the 
November 1980, namely, evidence of a post-service right ear 
hearing problem many years after service. 

Item (3) consists of a statement of the veteran, dated in 
January 1996, and item (4) consists of the veteran's 
testimony in October 1997, both to the effect that the 
veteran injured his right ear during service.  While this 
evidence is new, it is not material because it does not bear 
directly and substantially on the issue of whether post-
service right ear hearing loss is related to service.  The 
absence of such evidence was the grounds for the previous 
denial of the claim.   
 
Item (5) consists of VA medical records, documenting hearing 
loss in 2001.  The evidence is not new and material because 
it is cumulative of evidence previously considered, namely, 
evidence of post-service hearing loss many years after 
service. 

Item (6) consists of the veteran's testimony at the hearing 
in September 2002.  The veteran testified that he injured his 
right ear during service when he fell on a stick and the ear 
has troubled him ever since.  Implicit in the veteran's 
testimony is an association between the in-service ear injury 
and post-service hearing loss.  While this evidence is new, 
it is not material because it does not bear directly and 
substantially on the issue of whether post-service right ear 
hearing loss is related to service, which is a medical 
question.  And the veteran is not qualified to relate his 
current right hearing loss to any incident during service as 
such an association requires either a medical diagnosis or 
medical opinion.    

Item (7) consists of a report of VA examination in June 2004.  
In the report, the examiner expressed the opinion that there 
was no evidence either supporting or contradicting the 
veteran's claim that hearing loss occurred during service.  
As the opinion is ambivalent, it falls short of the 
significant weight that would make it material.  

Item (8) consists of VA records, covering the period from 
2000 to 2004.  The record shows that the veteran was followed 
for complaints of right ear pain with a history of an in-
service injury.  A MRI of the brain and temporal bones in 
March 2002 revealed no pathology.  Right ear hearing loss was 
documented in September 2003.  In November 2003, the 
assessment was right ear pain of unclear etiology. To the 
extent that post-service right hearing loss is documented, 
the evidence is cumulative and not new and material.  The MRI 
report and the assessment of right ear pain of unclear 
etiology oppose rather than support the claim. 

For the above reasons, the additional evidence is not new and 
material.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for right ear hearing loss is not 
reopened. 


REMAND 

In a March 2002 rating decision, the RO denied service 
connection for residuals of a right ear injury other than 
hearing loss.  The Board construes the veteran's testimony as 
the hearing in September 2002 as a notice of disagreement to 
the denial of service connection.  

As the RO has not had the opportunity to prepare a statement 
of the case on the issue, further procedural development is 
needed and the case is REMANDED for the following action:

Prepare a statement of the case on 
the issue of service connection for 
residuals of a right ear injury.  
Notify the veteran that in order to 
perfect an appeal of this issue he 
must timely file a substantive 
appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


